Citation Nr: 0723921	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, status post arthroscopic repair of medial meniscus 
tear, left knee (hereinafter, a left knee disability).

2.  Entitlement to service connection for degenerative joint 
disease of the right knee (hereinafter, a right knee 
disability).

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder (hereinafter, a right shoulder 
disability).

4.  Entitlement to service connection for degenerative joint 
disease of the left shoulder (hereinafter, a left shoulder 
disability).

5. Entitlement to service connection for painful joint, right 
elbow.

6.  Entitlement to service connection for painful joint, left 
elbow.




REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  He served in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran participated in a Board videoconference hearing 
with the undersigned in July 2006.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.

The Board notes that in a statement dated in September 2005, 
the veteran appears to be raising a claim of entitlement to 
service connection for prostate disabilities, to include as 
secondary to herbicide exposure.  This issue is REFERRED back 
to the RO for appropriate action.
FINDINGS OF FACT

1.  The veteran does not have a left knee disability that is 
the result of a disease or injury in service; arthritis of 
the left knee was not manifest within one year of service 
separation. 

2.  The veteran does not have a right knee disability that is 
the result of a disease or injury in service; arthritis of 
the right knee was not manifest within one year of service 
separation..

3.  The veteran does not have bilateral shoulder disabilities 
that are the result of a disease or injury in service; 
arthritis of the shoulders was not manifest within one year 
of service separation.

4.  The veteran does not have a current bilateral elbow 
disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service; and arthritis may not be presumed to have 
been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137  (West 2002 & West Supp. 2006); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).

2.  A right knee disability was not incurred in or aggravated 
by active service; and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & West Supp. 2006); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).

3.  A right shoulder disability was not incurred in or 
aggravated by active service; and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 2002 & West Supp. 2006); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).

4.  A left shoulder disability was not incurred in or 
aggravated by active service; and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 2002 & West Supp. 2006); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2006).

5.  Service connection for painful elbow joints is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & West Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in June 2005, September 2005 
and March 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim(s).  See Pelegrini 
II, at 120-121.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 
2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., slip op. at 17.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The June 2005 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.   

The Board also notes that the veteran was provided with 
notice compliant with Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in March 2006.  He was also provided with a subsequent 
adjudication in May 2006.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim(s).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

Although a nexus examination was not obtained, as discussed 
above, there is no probative evidence linking the reported 
in-service events to current disabilities.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006);
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service"). 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).  In addition, service connection may be granted for a 
chronic disease, including arthritis, if manifested to a 
compensable degree with one year following service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that his currently diagnosed left knee 
degenerative joint disease, status post arthroscopic repair 
of the medial meniscus tear, right knee disability, bilateral 
shoulder disability and bilateral elbow pain are the result 
his activities in service.

A review of the veteran's service medical records does not 
reveal any complaints of or treatment for any of the 
disabilities at issue.  The veteran alleges that he felt 
uncomfortable seeking medical treatment during service due to 
the stigma associated with such, and essentially dealt with 
his symptoms on his own.  

There is no evidence of degenerative joint disease within one 
year of service separation.  

There is a decades-long evidentiary gap between active 
service and the earliest post-service manifestation of 
complaints, treatment and diagnoses.  The Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had injuries 
in service which resulted in chronic disabilities or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing joints complaints, symptoms, or 
findings for approximately 25 years between the period of 
active duty and the medical reports dated in 1996 is itself 
evidence which tends to show that the joint disabilities did 
not have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Presuming the veteran sustained injury to the knees, 
shoulders and elbows during the course of his combat service 
as he alleges, the Board emphasizes there is still no 
competent medical evidence linking any current disability to 
his active duty service.  38 U.S.C.A. § 1154(b); See 
treatment records: Paul M. Altrichter, M.D., 1996; Terence J. 
Kennedy, M.D., 1996; Paul W. Bergstrand, M.D., 1998, 2001; 
John B. Welle, D.C., 2005; and VA outpatient treatment note, 
June 2005.  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.  Section 1154(b) does not serve to 
establish service connection for the claimed disability(ies) 
without other evidence.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Further, as previously discussed, there is a lengthy gap 
between service and his first post-service manifestations.  
Additionally, with respect to his claim of service connection 
for a bilateral elbow disability, no evidence of record 
establishes a current diagnosis for elbow disabilities.  
Although the veteran has complained of some pain in the elbow 
joints, no specific diagnoses of an elbow disability were 
rendered.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the veteran 
does not have a current bilateral elbow disability.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed bilateral elbow disability, service connection may 
not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).

The only other evidence of record in support of the veteran's 
claims is the veteran's wife's statement indicating that he 
has suffered from arm, shoulder and knee pain for years and 
that these disabilities were related to service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran's wife is a 
physician or has similar health-related expertise.  
Therefore, as a layperson she is not competent to provide 
evidence that requires medical knowledge because she lacks 
the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v Derwinski, 2 Vet. App. 492 (1992).

As there is no evidence of any complaints or treatment in 
service, and no nexus opinion that relates the veteran's 
current degenerative joint disease to any disease or injury 
in service, the veteran's claims must fail.  See Hickson, 
supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
bilateral knee and bilateral shoulder disabilities are 
related to service.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for painful joint, right 
elbow, is denied.

Entitlement to service connection for painful joint, left 
elbow, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


